

SEVENTH AMENDMENT TO CREDIT AGREEMENT
 
SEVENTH AMENDMENT, dated as of April 27, 2009 (this “Amendment”), to the Credit
Agreement referred to below by and among MEASUREMENT SPECIALTIES, INC., a New
Jersey corporation (“Borrower”); the other parties signatory thereto as US
Credit Parties; the Lenders party thereto (the “Lenders”); WACHOVIA BANK,
NATIONAL ASSOCIATION, as Syndication Agent (the “Syndication Agent”), JPMORGAN
CHASE BANK, N.A., as Documentation Agent (the “Documentation Agent”), and
GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as agent for the
Lenders (in such capacity, “Agent”).
 
WITNESSETH
 
WHEREAS, Borrower, the other US Credit Parties signatory thereto, Lenders,
Syndication Agent, Documentation Agent, and Agent are parties to that certain
Amended and Restated Credit Agreement, dated as of April 3, 2006 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”); and
 
WHEREAS, Borrower, Agent and Requisite Lenders have agreed to amend the Credit
Agreement in the manner, and on the terms and conditions, provided for herein.
 
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, Borrower, Agent and Requisite Lenders hereby agree as follows:
 
1.           Definitions.  Capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement or Annex A thereto,
in each case, as amended hereby.
 
2.           Amendment to Section 1.5 of the Credit Agreement.  As of the
Seventh Amendment Effective Date, Section 1.5(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
 
“(a)           Borrower shall pay interest to Agent, for the ratable benefit of
Lenders in accordance with the various Loans being made by each Lender, in
arrears on each applicable Interest Payment Date, at the following rates: (i)
with respect to the Revolving Credit Advances, the Index Rate plus the
Applicable Revolver Index Margin per annum or, at the election of Borrower, the
applicable LIBOR Rate plus the Applicable Revolver LIBOR Margin per annum, based
on the aggregate Revolving Credit Advances outstanding from time to time; and
(ii) with respect to the Term Loan, the Index Rate plus the Applicable Term Loan
Index Margin per annum or, at the election of Borrower, the applicable LIBOR
Rate plus the Applicable Term Loan LIBOR Margin per annum.
 
As of April 1, 2009 the Applicable Margins are as follows:
 

--------------------------------------------------------------------------------


 
Applicable Revolver Index Margin
 
2.50%
     
Applicable Revolver LIBOR Margin
 
4.00%
     
Applicable Term Loan Index Margin
 
2.50%
     
Applicable Term Loan LIBOR Margin
 
4.00%
     
Applicable L/C Margin
 
4.00%

 
The Applicable Margins may be adjusted by reference to the following grids:
 
If Senior Leverage Ratio is:
 
Level of
Applicable Margins:
≤ 1.75:1.00
 
Level I
1.75:1:00 > and ≤ 3.50:1:00
 
Level II
> 3.50:1:00
 
Level III




   
Applicable Margins
     
Level I
   
Level II
   
Level III
 
Applicable Revolver Index Margin
    2.00 %     2.50 %     3.00 %                          
Applicable Revolver LIBOR Margin
    3.50 %     4.00 %     4.50 %                          
Applicable Term Loan Index Margin
    2.00 %     2.50 %     3.00 %                          
Applicable Term Loan  LIBOR Margin
    3.50 %     4.00 %     4.50 %                          
Applicable L/C Margin
    3.50 %     4.00 %     4.50 %



Adjustments in the Applicable Margins commencing with the Fiscal Quarter ending
June 30, 2009 shall be implemented quarterly on a prospective basis, for each
calendar month commencing not more than five (5) days after the date of delivery
to Lenders of the quarterly unaudited or annual audited (as applicable)
Financial Statements evidencing the need for an adjustment.  Concurrently with
the delivery of those Financial Statements, Borrower shall deliver to Agent and
Lenders a certificate, signed by its chief financial officer, setting forth in
reasonable detail the basis for the continuance of, or any change in, the
Applicable Margins.  Failure to timely deliver such Financial Statements shall,
in addition to any other remedy provided for in this Agreement, result in an
increase in the Applicable Margins to the highest level set forth in the
foregoing grid, until the first day of the first calendar month following the
delivery of those Financial Statements demonstrating that such an increase is
not required.  If an Event of Default has occurred and is continuing at the time
any reduction in the Applicable Margins is to be implemented, that reduction
shall be deferred until the first day of the first calendar month following the
date on which such Event of Default is waived or cured.”
 
2

--------------------------------------------------------------------------------


 
3.           Amendment to Section 1.9(b) of the Credit Agreement.  As of the
Seventh Amendment Effective Date, Section 1.9(b) of the Credit Agreement is
hereby amended by deleting “three-eighths of one percent (0.375%)” where it
appears therein and substituting in lieu thereof “five-tenths of one percent
(0.50%)”.
 
4.           Amendment to Section 6.1 of the Credit Agreement.  As of the
Seventh Amendment Effective Date, Section 6.1 of the Credit Agreement is hereby
amended by deleting “subject to the satisfaction of each of the following
conditions” where it appears in the second sentence thereof and substituting in
lieu thereof the following:
 
“; provided that, (i) no Permitted Acquisition shall be permitted to be
consummated during the period beginning April 1, 2009 through and including
March 31, 2010 and (ii) each Permitted Acquisition shall be subject to the
satisfaction of each of the following conditions:”
 
5.           Amendments to Annex A of the Credit Agreement.
 
(a)           As of the Seventh Amendment Effective Date, Annex A of the Credit
Agreement is hereby amended by inserting the following new definitions in
alphabetical order therein:
 
“‘Capex Amount’ means, for any 12-month period, an amount equal to 30% of the
EBITDA of Borrower and its Subsidiaries (on a consolidated basis) for such
12-month period.”
 
“‘Seventh Amendment’ means that certain Seventh Amendment to Credit Agreement,
dated as of April 27, 2009, among Borrower, the US Credit Parties, the Lenders
party thereto and Agent.”
 
“‘Seventh Amendment – Amendment Fee’ means the Amendment Fee (as such term is
defined in the Seventh Amendment).”
 
“‘Seventh Amendment Effective Date’ means April 27, 2009.”
 
(b)           As of the Seventh Amendment Effective Date, the definition of
“Commitments” set forth in Annex A of the Credit Agreement is hereby amended by
deleting “One Hundred Thirty-Seven Million Five Hundred Thousand Dollars
($137,500,000) on the Fourth Amendment Effective Date” where it appears therein
and substituting in lieu thereof “One Hundred Four Million Dollars
($104,000,000) on the Seventh Amendment Effective Date”.
 
(c)           As of the Seventh Amendment Effective Date, the definition of
“EBITDA” set forth in Annex A of the Credit Agreement is hereby amended by
renumbering clause (c)(viii) to be clause (c)(ix) and by inserting immediately
prior to such renumbered clause (c)(ix) the following:
 
3

--------------------------------------------------------------------------------


 
“(viii) for the Fiscal Quarter ending June 30, 2009 a one-time charge in an
amount equal to the Seventh Amendment – Amendment Fee,”
 
(d)           As of the Seventh Amendment Effective Date, the definition of
“Index Rate” set forth in Annex A of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
“‘Index Rate’ means, for any day, a rate per annum equal to the highest of (a)
the rate last quoted by The Wall Street Journal as the “US Prime Rate” in the
United States or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by Agent) or any similar release by the
Federal Reserve Board (as determined by Agent), (b) the sum of (x) the Federal
Funds Rate, plus (y) 3% per annum, and (c) the sum of (x) the LIBOR Rate, for a
LIBOR Period of three months, plus (y) the excess of the Applicable Margin for
LIBOR Loans over the Applicable Margin for Index Rate Loans, in each instance,
as of such day.  Any change in the Index Rate due to a change in any of the
foregoing shall be effective on the effective date of such change in the
applicable interest rate referred to in clause (a), (b) or (c) above.”
 
(e)           As of the Seventh Amendment Effective Date, the definition of
“LIBOR Rate” set forth in Annex A of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
“‘LIBOR Rate’ means, for any day, a rate per annum equal to the offered rate per
annum for deposits of Dollars for a LIBOR Period of three months
(notwithstanding which LIBOR Period is selected) that appears on Reuters Screen
LIBOR01 Page as of 11:00 A.M. (London, England time) two (2) Business Days prior
to the first day in such LIBOR Period.  If no such offered rate exists, such
rate will be the rate of interest per annum, as determined by the Agent (rounded
upwards, if necessary, to the nearest 1/100 of 1%), at which deposits of Dollars
in immediately available funds are offered at 11:00 A.M. (London, England time)
two (2) Business Days prior to the first day in the applicable LIBOR Period by
major financial institutions reasonably satisfactory to the Agent in the London
interbank market for a LIBOR Period of three months (notwithstanding which LIBOR
Period is selected) and for an amount equal or comparable to the principal
amount of the Loans to be borrowed, converted or continued as LIBOR Loans on
such date of determination.”
 
4

--------------------------------------------------------------------------------


 
(f)           As of the Seventh Amendment Effective Date, the definition of
“Revolving Loan Commitment” set forth in Annex A of the Credit Agreement is
hereby amended by deleting “One Hundred Twenty-One Million Dollars
($121,000,000) on the Fourth Amendment Effective Date” where it appears therein
and substituting in lieu thereof “Ninety Million Dollars ($90,000,000) on the
Seventh Amendment Effective Date”.
 
6.           Amendments to Annex G of the Credit Agreement.
 
(a)           As of the Seventh Amendment Effective Date, clause (a) of Annex G
of the Credit Agreement is hereby amended and restated in its entirety as
follows:
 
“(a)           Maximum Capital Expenditures.  Borrowers and their Subsidiaries
on a consolidated basis shall not make Capital Expenditures during the following
periods that exceed in the aggregate the amounts set forth opposite such periods
(provided that for the three (3) Fiscal Years ended March 31, 2009, Borrower may
exclude up to $10,000,000, in the aggregate for such three Fiscal Year period,
in Capital Expenditures related to the construction of a new manufacturing
facility in ShenZhen, China):
 
Period
 
Maximum Capital Expenditures per
Period
     
Fiscal Year ending March 31, 2007
 
35% of the EBITDA of Borrower and its Subsidiaries on a consolidated basis for
such Fiscal Year
     
Fiscal Year ending March 31, 2008
 
30% of the EBITDA of Borrower and its Subsidiaries on a consolidated basis for
such Fiscal Year
     
Fiscal Year ending March 31, 2009
 
The greater of (i) $9,448,000 and (ii) the Capex Amount for the 12-month period
ending March 31, 2009
     
July 1, 2008 through June 30, 2009
 
The greater of (i) $7,829,000 and (ii) the Capex Amount for the 12-month period
ending June 30, 2009
     
October 1, 2008 through September 30, 2009
 
The greater of (i) $6,541,000 and (ii) the Capex Amount for the 12-month period
ending September 30, 2009
     
January 1, 2009 through December 31, 2009
 
The greater of (i) $7,978,000 and (ii) the Capex Amount for the 12-month period
ending December 31, 2009
     
Fiscal Year ending March 31, 2010
 
The greater of (i) $8,758,000 and (ii) the Capex Amount for the 12-month period
March 31, 2010


 
5

--------------------------------------------------------------------------------

 


Fiscal Year ending March 31, 2011 and for each Fiscal Year ending thereafter
 
30% of the EBITDA of Borrower and its Subsidiaries on a consolidated basis for
such Fiscal Year



provided, however, that the applicable Capex Amount for each period set forth
above shall only be available to the Borrower and its Subsidiaries if, after
giving effect to the making of Capital Expenditures in an amount equal to such
Capex Amount, the Fixed Charge Coverage Ratio of Borrower and its Subsidiaries
(on a consolidated basis) for such period is equal to or greater than
1.20:1.00.”
 
(b)           As of the Seventh Amendment Effective Date, clause (b) of Annex G
of the Credit Agreement is hereby amended and restated in its entirety as
follows:
 
“(b)         Minimum Fixed Charge Coverage Ratio.  Borrower and its Subsidiaries
shall have on a consolidated basis at the end of each Fiscal Quarter set forth
below, a Fixed Charge Coverage Ratio for the 12-month period then ended of not
less than the following:
 
Fiscal Quarter Ending
 
Minimum Fixed Charge
Coverage Ratio
     
June 30, 2006 and for each Fiscal Quarter ending thereafter through and
including the Fiscal Quarter ending March 31, 2009
 
1.20:1.00
     
June 30, 2009
 
1.10:1.00
     
September 30, 2009
 
1.00:1.00
     
December 31, 2009
 
1.15:1.00
     
March 31, 2010 and for each Fiscal Quarter ending thereafter
 
1.20:1.00”

 
(c)           As of the Seventh Amendment Effective Date, clause (c) of Annex G
of the Credit Agreement is hereby amended and restated in its entirety as
follows:
 
“(c)         Minimum EBITDA.  Borrower and its Subsidiaries on a consolidated
basis shall have, at the end of each Fiscal Quarter set forth below, EBITDA for
the 12-month period then ended of not less than the following:
 
6

--------------------------------------------------------------------------------


 
Fiscal Quarter Ending
 
Minimum EBITDA
         
June 30, 2006 and for each Fiscal Quarter ending thereafter through and
including the Fiscal Quarter ending December 31, 2008
  $ 30,000,000            
March 31, 2009
  $ 29,000,000            
June 30, 2009
  $ 21,400,000            
September 30, 2009
  $ 16,600,000            
December 31, 2009
  $ 19,100,000            
March 31, 2010
  $ 24,750,000            
June 30, 2010 and for each Fiscal Quarter ending thereafter
  $ 30,000,000”  



(d)           As of the Seventh Amendment Effective Date, clause (d) of Annex G
of the Credit Agreement is hereby amended and restated in its entirety as
follows:
 
“(d)         Maximum Total Leverage Ratio.  Borrower and its Subsidiaries on a
consolidated basis shall have, at the end of each Fiscal Quarter set forth
below, a Total Leverage Ratio as of the last day of such Fiscal Quarter of not
more than the following:
 
Fiscal Quarter Ending
 
Maximum Total
Leverage Ratio
     
June 30, 2006 and for each Fiscal Quarter ending thereafter through and
including the Fiscal Quarter ending March 31, 2009
 
3.25:1.00
     
June 30, 2009
 
4.00:1.00
     
September 30, 2009
 
5.00:1.00
     
December 31, 2009
 
4.25:1.00
     
March 31, 2010 and for each Fiscal Quarter ending thereafter
 
3.25:1.00”

 
7.           Amendment to Annex J of the Credit Agreement.  As of the Seventh
Amendment Effective Date, Annex J of the Credit Agreement is hereby amended by
deleting it in its entirety and replacing it with Exhibit A hereto.
 
8.           Amendment to Disclosure Schedule (3.8) to the Credit Agreement.  As
of the Seventh Amendment Effective Date, Disclosure Schedule (3.8) to the Credit
Agreement is hereby amended and restated by deleting such Disclosure Schedule
3.8 delivered on the Closing Date in its entirety and inserting the Disclosure
Schedule 3.8 attached hereto as Exhibit B in lieu thereof.
 
7

--------------------------------------------------------------------------------


 
9.           Remedies.  This Amendment shall constitute a Loan Document.  The
breach by any Credit Party of any representation, warranty, covenant or
agreement in this Amendment shall constitute an immediate Event of Default
hereunder and under the other Loan Documents.
 
10.           Representations and Warranties.  To induce Agent and Lenders to
enter into this Amendment, Borrower makes the following representations and
warranties to Agent and Lenders:
 
(a)           The execution, delivery and performance of this Amendment and the
performance of the Credit Agreement as amended by this Amendment (the “Amended
Credit Agreement”) by each US Credit Party (i) are within such US Credit Party’s
organizational power; (ii) have been duly authorized by such US Credit Party by
all necessary or proper organizational and shareholder or membership action;
(iii) do not contravene any provision of any US Credit Party’s charter or bylaws
or equivalent organizational or other constituent documents; (iv) do not violate
any law or regulation, or any order or decree of any court or Governmental
Authority; (v) do not conflict with or result in the breach or termination of,
constitute a default under or accelerate or permit the acceleration of any
performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which any US Credit Party is a party or by
which any US Credit Party or any of its property is bound; (vi) do not result in
the creation or imposition of any Lien upon any of the property of any US Credit
Party other than those in favor of Agent, on behalf of itself and the Lenders,
pursuant to the Loan Documents; and (vii) do not require the consent or approval
of any Governmental Authority or any other Person.
 
(b)           This Amendment has been duly executed and delivered by or on
behalf of Borrower and each other US Credit Party.
 
(c)           Each of this Amendment, the Amended Credit Agreement and the other
Loan Documents constitutes a legal, valid and binding obligation of Borrower and
each of the other US Credit Parties party hereto or thereto, enforceable against
each in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors' rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
 
(d)           No Default or Event of Default has occurred and is continuing both
immediately prior to and after giving effect to this Amendment.
 
(e)           No action, claim or proceeding is now pending or, to the knowledge
of any US Credit Party, threatened against Borrower or any other Credit Party,
at law, in equity or otherwise, before any court, board, commission, agency or
instrumentality of any federal, state, or local government or of any agency or
subdivision thereof, or before any arbitrator or panel of arbitrators, which (i)
challenges Borrower’s or, to the extent applicable, any other Credit Party’s
right, power, or competence to enter into this Amendment or perform any of their
respective obligations under this Amendment, the Amended Credit Agreement or any
other Loan Document, or the validity or enforceability of this Amendment, the
Amended Credit Agreement or any other Loan Document or any action taken under
this Amendment, the Amended Credit Agreement or any other Loan Document or (ii)
if determined adversely, is reasonably likely to have or result in a Material
Adverse Effect.  To the knowledge of Borrower, there does not exist a state of
facts which is reasonably likely to give rise to such proceedings.
 
8

--------------------------------------------------------------------------------


 
(f)           After giving effect to this Amendment, the representations and
warranties of Borrower and the other Credit Parties contained in the Amended
Credit Agreement and each other Loan Document are true and correct on and as of
the Seventh Amendment Effective Date with the same effect as if such
representations and warranties had been made on and as of such date, except that
any such representation or warranty which is expressly made only as of a
specified date need be true only as of such date.
 
11.           No Other Amendments.  Except as expressly provided herein, the
Credit Agreement and the other Loan Documents shall be unmodified and shall
continue to be in full force and effect in accordance with their terms.  This
Amendment shall not be deemed a waiver of any term or condition of any Loan
Document and shall not be deemed to prejudice any right or rights which Agent,
for itself and Lenders, may now have or may have in the future under or in
connection with any Loan Document or any of the instruments or agreements
referred to therein, as the same may be amended from time to time.
 
12.           Continuation of Obligations and Liens.  Each of the Borrower and
the other US Credit Parties hereby acknowledges, agrees and affirms (a) its
obligations under the Credit Agreement and the other Loan Documents, including,
without limitation, its guaranty obligations thereunder, (b) that such guaranty
shall apply to all Obligations, (c) the grant of the security interest in all of
its assets pursuant to the Loan Documents and (d) that such liens and security
interests created and granted are valid and continuing and secure all the
Obligations.
 
13.           Outstanding Indebtedness; Waiver of Claims.  Each of Borrower and
the other US Credit Parties hereby acknowledges and agrees that as of April 23,
2009 the aggregate outstanding principal amount of the Revolving Loan is
$71,433,101.52 and the aggregate outstanding principal amount of the Term Loan
is $14,000,000, respectively, and that such principal amounts are payable
pursuant to the Credit Agreement without defense, offset, withholding,
counterclaim or deduction of any kind.  Borrower and each other US Credit Party
hereby waives, releases, remises and forever discharges Agent, Lenders and each
other Indemnified Person from any and all claims, suits, actions,
investigations, proceedings or demands, whether based in contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
of any kind or character, known or unknown, which Borrower or any other Credit
Party ever had, now has or might hereafter have against Agent or any Lender
which relates, directly or indirectly, to any acts or omissions of Agent,
Lenders or any other Indemnified Person on or prior to the Seventh Amendment
Effective Date.
 
9

--------------------------------------------------------------------------------


 
14.           Fees and Expenses.
 
(a)           Amendment Fee.  Borrower hereby agrees to pay to Agent (i) an
amendment fee for the benefit of each Lender executing this Amendment in an
amount equal to 0.75% of such executing Lender’s Commitments (as such term is
amended pursuant to this Amendment) (collectively for all such executing
Lenders, the “Amendment Fee”) and (ii) any other fees and expenses payable to
Agent or Lenders, all of which shall be fully earned, due and payable in
immediately available funds on the Seventh Amendment Effective Date.
 
(b)           Expenses.  Each of Borrower and the other US Credit Parties hereby
reconfirms its respective obligations pursuant to Sections 1.9 and 11.3 of the
Credit Agreement and pursuant to the GE Capital Fee Letter, to pay and reimburse
Agent, for Agents and Lenders, for all reasonable costs and expenses (including,
without limitation, reasonable fees of counsel) incurred in connection with the
negotiation, preparation, execution and delivery of this Amendment and all other
documents and instruments delivered in connection herewith.
 
15.           Effectiveness.  This Amendment shall become effective as of the
date first set forth above (the “Seventh Amendment Effective Date”) only upon
satisfaction in full in the judgment of Agent of each of the following
conditions on or prior to April 27, 2009:
 
(a)           Amendment.  Agent shall have received this Amendment duly executed
and delivered by Agent, Requisite Lenders and Borrower and acknowledged and
agreed to by each of the other US Credit Parties.
 
(b)           Payment of Amendment Fee and Expenses.  Borrower shall have paid
to Agent the Amendment Fee and all other costs, fees and expenses owing in
connection with this Amendment and the other Loan Documents and due to Agent
and/or Lenders (including, without limitation, all reasonable legal fees and
expenses referenced in Section 14 hereof).
 
(c)           Representations and Warranties.  The representations and
warranties of or on behalf of the Credit Parties in this Amendment shall be true
and correct on and as of the Seventh Amendment Effective Date.
 
16.           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
17.           Counterparts.  This Amendment may be executed by the parties
hereto on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  This
Amendment may be executed and delivered by telecopier or other method of
electronic transmission with the same force and effect as if it were a manually
executed and delivered counterpart.
 
[SIGNATURE PAGES FOLLOW]

 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
 
BORROWER
 
MEASUREMENT SPECIALTIES, INC.
 
By:
  
Name:
Title:



[Signature Page to Seventh Amendment to Credit Agreement]

 
 

--------------------------------------------------------------------------------

 
 
AGENT AND LENDERS
 
GENERAL ELECTRIC CAPITAL
CORPORATION,
as Agent and Lender
 
By:
  
 
Duly Authorized Signatory



[Signature Page to Seventh Amendment to Credit Agreement]

 
 

--------------------------------------------------------------------------------

 
 
WACHOVIA BANK, NATIONAL
ASSOCIATION,
as Syndication Agent and Lender
 
By:
  
 
Name:
 
Title:



[Signature Page to Seventh Amendment to Credit Agreement]

 
 

--------------------------------------------------------------------------------

 
 
CoLTS 2005-1 LTD., as Lender
 
By: Wachovia Bank, National Association, as
Servicer
 
By:
  
 
Name:
 
Title:



[Signature Page to Seventh Amendment to Credit Agreement]

 
 

--------------------------------------------------------------------------------

 
 
JPMORGAN CHASE BANK, N.A., as
Documentation Agent and Lender
 
By:
  
 
Name:
 
Title:



[Signature Page to Seventh Amendment to Credit Agreement]

 
 

--------------------------------------------------------------------------------

 
 
BANK OF AMERICA, N.A., as Lender
 
By:
  
 
Name:
 
Title:



[Signature Page to Seventh Amendment to Credit Agreement]

 
 

--------------------------------------------------------------------------------

 
 
ROYAL BANK OF CANADA, as Lender
   
By:
  
 
Name:
 
Title:



[Signature Page to Seventh Amendment to Credit Agreement]

 
 

--------------------------------------------------------------------------------

 

The undersigned US Credit Parties hereby (i) acknowledge and agree to the terms
of this Amendment and (ii) confirm and agree that their obligations under the
Loan Documents shall continue without any diminution thereof and shall remain in
full force and effect with respect to the Obligations on and after the
effectiveness of this Amendment.
 
ACKNOWLEDGED, CONSENTED and
AGREED to as of the date first written above.
 
US CREDIT PARTIES
 
IC SENSORS INC.
 
By:
  
Name:
Title:
 
ELEKON INDUSTRIES USA, INC.
 
By:
  
Name:
Title:
 
ENTRAN DEVICES LLC
 
By:  Measurement Specialties, Inc.
As sole Member and sole Manager
 
By:
  
Name:
Title:



[Signature Page to Seventh Amendment to Credit Agreement]

 
 

--------------------------------------------------------------------------------

 
 
MEASUREMENT SPECIALTIES FOREIGN
HOLDINGS CORPORATION
 
By:
  
Name:
Title:
 
BETATHERM USA, LLC
 
By:  Measurement Specialties, Inc.
As sole Member
   
By:
  
Name:
Title:
 
MEAS US LLC,
 
By:  Measurement Specialties, Inc.
As sole Member
 
By:
  
Name:
Title:



[Signature Page to Seventh Amendment to Credit Agreement]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
ANNEX J (from Annex A - Commitments definition)
to
CREDIT AGREEMENT


Revolving Loan Commitments as of the Seventh Amendment Effective Date:
 
Lender
 
Revolving Loan
Commitment
         
General Electric Capital Corporation
  $ 23,553,719.01            
Wachovia Bank, National Association
  $ 5,702,479.34            
CoLTS 2005-1 LTD.
  $ 2,479,338.84            
JPMorgan Chase Bank, N.A.
  $ 21,074,380.16            
Bank of America, N.A.
  $ 22,314,049.59            
Royal Bank of Canada
  $ 14,876,033.06            
Total
  $ 90,000,000.00  



Term Loan Commitments as of the Seventh Amendment Effective Date:


Lender
 
Term Loan Commitment
         
General Electric Capital Corporation
  $ 6,533,333.33            
Wachovia Bank, National Association
  $ 0            
CoLTS 2005-1 LTD.
  $ 2,800,000.00            
JPMorgan Chase Bank, N.A.
  $ 4,666,666.67            
Bank of America, N.A.
  $ 0            
Royal Bank of Canada
  $ 0            
Total
  $ 14,000,000.00  


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Disclosure Schedule (3.8)

 
 

--------------------------------------------------------------------------------

 